JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia, the briefs filed by the parties, and the Rule 28® citation of supplemental authority. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34®. It is
ORDERED AND ADJUDGED that the district court’s order filed February 18, 2004 be affirmed to the extent that it dismissed appellant’s due process claims. The court correctly held that appellant lacks standing to pursue these claims in light of his settlement of the RICO action giving rise to the claims and his failure to establish that the FBI’s discretionary decision not to investigate the conduct of that action invades a legally protected interest. See generally Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.